26/19 Pagelofs8 PagelD15
| U.S. DISTRICT COURT
NORTHERN DISTRICT gp pp van

UNITED STATES DISTRICT COU HAILED

for the

 

Case 3:19- mj- -00660-BH BE A

   
 

i

AO 9] (Rev. 11/11) Criminal Complaint | tama £

 

 
  

 

JUL 26 2019

Northern District of Texas

 

 

 

 

United States of America ) CLERK, U.S. DISTRICPACOURT
Vv. ) By... ¥
James Russell Smith ) Sage: Deputy y
alka JR Smith
o
) 3-19MJ660- BR
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of between 7/19/19 and 7/24/19 in the county of Hunt in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §§ 371 and 1071 Conspiracy to conceal a person from arrest

This criminal complaint is based on these facts:

See attached Affidavit of Deputy United States Marshal Keith Sieks which is incorporated and made a part hereof by
rerference.

@ Continued on the attached sheet. Le,
—— Complainant’ S 5

Keith Sieks, Deputy U.S. Marshal

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 07/26/2019 \ Lolth fo
LS

Judge ’s sighature

Irma C. Ramirez, U.S. Magistrate a

City and state: Dallas, Texas
Printed name and title
Case 3:19-mj-00660-BH Document 1 Filed 07/26/19 Page2of8 PagelD 16

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR COMPLAINT

I, Keith Sieks, being first duly sworn, hereby depose and state as follows:

1. This affidavit sets forth facts and suggests reasonable inferences from those
facts establishing that there is probable cause to believe that between at least on or about
July 19, 2019, and July 24, 2019, James Russell “J.R.” Smith knowingly and intentionally
combined, conspired, confederated and agreed with other persons, known and unknown to
the United States, to commit an offense against the United States, that is, conceal a person
from arrest (commonly referred to as harboring a fugitive), in violation of 18 U.S.C. §§ 371
and 1071.!

2. The information contained in this affidavit is based on my personal
knowledge and experience, my personal participation in this investigation, and information
obtained from other law enforcement officers and/or agents involved in this investigation.
Since this affidavit is being submitted for the limited purpose of securing an arrest warrant,
I have not included each and every fact known to me concerning this investigation. I have

set forth only the facts that I believe are necessary to establish probable cause to believe

 

' Section 1071 provides the following:
Whoever harbors or conceals any person for whose arrest a warrant or process has

been issued under the provisions of any law of the United States, so as to prevent
his discovery and arrest, after notice or knowledge of the fact that a warrant or
process has been issued for the apprehension of such person, shall be fined under
this title or imprisoned not more than one year, or both; except that if the warrant
or process issued on a charge of felony, or after conviction of such person of any
offense, the punishment shall be a fine under this title, or imprisonment for not
more than five years, or both.
Case 3:19-mj-00660-BH Document 1 Filed 07/26/19 Page 3of8 PagelD17

that a violation of 18 U.S.C. §§ 371 and 1071 has been committed by James Russell “J.R.”
Smith (“SMITH”).

3, lama Deputy United States Marshal with the United States Marshals Service
and, as such, am charged with enforcing all laws in all jurisdictions of the United States,
its territories and possessions. I have been a member of the United States Marshals Service
since November 2000, and have investigated multiple fugitive cases relating to violent
crimes. As apart of my duties, I have arrested subjects wanted for felony assault, assault
with intent to kill, and armed robbery. I have also interviewed numerous arrestees and
subjects regarding violent crimes.

Probable Cause

4. The United States, including the USMS and the Federal Bureau of
Investigation (“FBI”), is conducting a criminal investigation of Kevin Lyndel MASSEY
(“MASSEY”) for violations of 18 U.S.C. §§ 922(g) and 3583, and SMITH and others for
violations of 18 U.S.C. § 1071. On or about May 1, 2019, an affidavit for violation of
supervised release was filed in United States District Court for the Northern District of
Texas (““NDTX”) accusing MASSEY of violating his supervised release in NDTX case

number 3:19cr170-B, and a warrant was issued for his arrest.2 During the effort to locate

 

* MASSEY was originally indicted in the Southern District of Texas (Brownsville Division) in
case number 1:14cr876 for multiple counts of possession of a firearm by a convicted felon, in
violation of Title 18, United States Code, Section 922(g). (3:19cr170-B, Dkt. 2). MASSEY was
found guilty following a bench trial and thereafter sentenced to forty-one months in prison
followed by three years of supervised release. (3:19cr170-B, Dkt. 2). MASSEY’s supervised
release began on or about June 29, 2018, and on or about April 5, 2019, his supervision was
transferred to the NDTX. (3:19cr170-B, Dkt. 1).

2
Case 3:19-mj-00660-BH Document 1 Filed 07/26/19 Page4of8 PagelD 18

MASSEY, United States Marshal investigators spoke with United States Probation Officer
Vaughan, who supervised MASSEY in the NDTX. During USMS investigator
conversations with Probation Officer Vaughan, he explained that MASSEY had violated
his supervised release in the following ways: two violations for testing positive for illegal
drug use on random urinalysis testing and two violations for failure to report to the
probation officer. Further, Officer Vaughan explained that he had taken the following steps
to try to contact MASSEY: numerous telephone calls made to MASSEY; voice messages
left on his cellular telephone; and mail correspondence sent to MASSEY’s home in Lone
Oak, Texas. According to United States Probation Officer Vaughn, as of the filing of this
affidavit, MASSEY has essentially absconded from supervision. Since that time, I have
taken multiple investigative steps to attempt to locate and apprehend MASSEY; however,
thus far those investigative steps have been fruitless, in part as a result of the conduct of
SMITH and others to aid, assist, and facilitate MASSEY’s flight from law enforcement.
5. Following the USMS’s assignment to MASSEY’s case, investigators learned
MASSEY had Facebook accounts and that he was actively posting information on the
accounts that leads me and other law enforcement officers to believe MASSEY was aware
of the fact that he was wanted for violating his supervised release and that he may be taking
steps to avoid apprehension. The following is a summary of some of the posts on
MASSEY’s Facebook pages:
e Weare coming together. Change in tactics are necessary. When people fear
the government, that is tyranny, when governments fear the people, that is
freedom. I am meeting with leaders all across America who I KNOW, from

there it will be disseminated.
3
Case 3:19-mj-00660-BH Document 1 Filed 07/26/19 Page5of8 PagelD 19

e Jam with solid patriots. My security team is as real as it gets. Until its time,
I will be low profile. When the traps are set, I'l be the bait that bites back.

e The feds forced me to me to take this battle, it wasn’t by choice.

e We proven folks are formulating a counter to let them feel the fear and pain
of oppression. The tyrants will soon feel what we the people feel.

e For those concerned, [ am good, I am working with some real patriots. Fuck
the feds, and their probation. I am now a sought after man, who is going to
stand up and NEVER allow them to kidnap me again.

Each of these Facebook posts was made after MASSEY had refused to comply with
supervised release, that is, they were posted on or about May 1, 2019.

6. On or about Tuesday, July 23, 2019, I learned that MASSEY may be at
SMITH’s residence located at 8007 Lakeview Drive, Lone Oak, Texas in Hunt County (in
the Northern District of Texas). During the course of law enforcement surveillance on
SMITH’s residence, MASSEY was observed coming in and out of the residence with what
appeared to be a firearm on his hip. At approximately 8:30 PM, law enforcement
approached the residence and, via a loudspeaker, directed the occupants of the residence to
exit. Thereafter, SMITH and his wife V.H. exited the residence. After they exited the
residence, I repeatedly asked SMITH where Kasey MASSEY was, and SMITH stood quiet.
After repeatedly being asked about SMITH’s whereabouts, SMITH said, “TI can tell you
100% he is not in the house.” SMITH further said, “I don’t know where he is.” Thereafter,
SMITH and his wife were interviewed about MASSEY’s presence at and in their home.
The Smiths told agents that MASSEY had been staying in their home since Friday, July

19, 2019. SMITH told me that MASSEY had called him on Friday, July 19, 2019, and
4
Case 3:19-mj-00660-BH Document1 Filed 07/26/19 Page 6of8 PagelD 20

then showed up at SMITH ’s business (a tattoo parlor). After MASSEY arrived on Friday,
he (MASSEY) told SMITH that he was hungry and needed a place to stay. SMITH and
his wife then took MASSEY, a person they both knew to have a warrant out for his arrest,
to dinner at a local steakhouse. That evening, MASSEY told SMITH he did not have any
money and asked SMITH if he would purchase cigarettes for MASSEY, and SMITH did.
Thereafter, SMITH and his wife brought MASSEY back to their home and allowed
MASSEY to stay in their home. While MASSEY was staying at their home, SMITH and
his wife fed MASSEY and gave him a place to sleep. SMITH told me that he knew
MASSEY had a warrant out for his arrest and that he knew MASSEY had not been
reporting to his probation officer. SMITH further told me that he had observed some of
MASSEY’s online postings since he had left town. The Smiths told agents that MASSEY
had a “pistol” on his hip while at their residence. During the course of this continued
conversation with SMITH, he told me that he had last seen MASSEY outside by a truck.
Law enforcement searched the surrounding area late into the night and into the next

morning, but was unable to locate and apprehend MASSEY.

7. While law enforcement was at the home, the Smiths identified a backpack
that MASSEY had brought into their home. The Smiths said they did not know what was
in the bag and told law enforcement they could take the bag because it did not belong to
them. The bag was seized by law enforcement for safekeeping. Prior to seizure, the bag

was quickly opened to ensure its contents were safe, and I observed an AK47-style pistol

inside it.
Case 3:19-mj-O0660-BH Document1 Filed 07/26/19 Page 7of8 PagelD 21

8. On Wednesday, July 24, 2019, Mrs. Smith contacted law enforcement and
said that MASSEY had returned to her residence. She invited law enforcement to return
to her home to apprehend MASSEY. However, by the time law enforcement arrived at the
home, MASSEY had already departed. While at the Smith residence, I spoke with SMITH.
I questioned him about an individual who had been found in the area the previous night,
identified as Richard Christopher Lynn Snead (““SNEAD”). SMITH told me that he did
not personally know SNEAD and that SNEAD is MASSEY’s friend. SMITH explained
that SNEAD had come to the home to get some of MASSEY’s equipment for a construction
project MASSEY and SNEAD had planned. Through this, I learned that SMITH and his
wife had been allowing MASSEY to store his personal property on their land even though
he was a wanted fugitive.

9. On July 25, 2019, a FBI agent and I interviewed MASSEY’s son, Kory
Massey. During the course of the interview, I also learned that a Conex-style storage
container on the Smith property belonged to MASSEY. I had observed the container on
July 23, 2019 and had been able to see into the container; when I did, I noticed an open
vault that appeared to contain what looked to be the butts of either firearms, or knives. At
the time I observed the items, I believed the container and its contents belonged to SMITH,
so I didn’t ask any questions about the contents. Nonetheless, based upon the information
obtained from Kory Massey, it appears as though the Smiths were also allowing MASSEY

to store the container and its contents on their property knowing of and despite his wanted

status.
Case 3:19-mj-O0660-BH Document1 Filed 07/26/19 Page 8of8 PagelD 22

10. Based upon the aforementioned information, I have probable cause to believe
that between on or about July 19, 2019, and July 24, 2019, James Russell “J.R.” SMITH
and others known and unknown knowingly conspired to conceal a person from arrest, in
violation of 18 U.S.C. §§ 371 and 1071. That is, SMITH and at least one other person
made an agreement to commit the crime of concealing a person from arrest, SMITH knew
the unlawful purpose of the agreement and willfully joined in, and one of the conspirators
knowingly committed at least one overt act. Therefore, I respectfully request a warrant be

issued for the arrest of James Russell “J.R.” SMITH.

ZESE 055€
K#ITH SIEKS
Deputy United States Marshal

United States Marshals Service

Za
Subscribed and sworn to before me on the ole day of July, 2019

olamtl

“IRMA C. RAMIREZ ”

United States Magistrate 7
Northern District of Texas
Dallas Division
